       Case 4:20-cv-02078-MWB Document 173 Filed 11/19/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                               No. 4:20-CV-02078
 PRESIDENT, INC., et al.,
                                                   (Judge Brann)
              Plaintiffs,

       v.

 KATHY BOOCKVAR, et al.,

              Defendants.

                                      ORDER

      AND NOW, this 19th day of November 2020, IT IS HEREBY ORDERED

that the provisions of Middle District of Pennsylvania Local Rule 83.1.1 are

suspended relating to the prohibition against the release of the audio recording of

the oral argument conducted before the Court on November 17, 2020 and the audio

recording shall be posted on the District Court website following the docketing of

this Order. The Court believes that the public’s interest in this particular case

outweighs the Court’s general concerns regarding the taping, recording or

broadcasting of court proceedings as reflected and articulated in MD LR 83.1.1.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
